Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03, 2021, has been entered.


Status of Claims


Applicant filed an amendment on May 03, 2021. Claims 1-20 were pending in the Application. Claims 1, 11, and 16 have been amended. No new claims have been added. No claims have been cancelled. Thus Claims 1-20 are currently pending. 

Response to Arguments


















The claim objections in paragraphs 3-8 of the Final Rejection Office Action dated February 04, 2021, are hereby withdrawn. Applicant has satisfactorily amended to correct the claim objections in paragraphs 3 - 8 of the Final Rejection Office Action dated February 04, 2021.
The specification objections in paragraph 10.a. - 10.e.; 10.f. [0050], page 12, lines 7-8.and 10.f. [0050], page 12, line 14; and paragraphs 10.g. – 10.i. of the Final Rejection Office Action dated February 04, 2021, are hereby withdrawn. Applicant arguments were persuasive. 
The specification objections in paragraph 10.f. [0051], line 12 and page 13 of 28, line1; 10.f. [0052], line 1 and line 5, of the Final Rejection Office Action dated February 04, 2021, are not hereby withdrawn. Examiner is unable to find where these amendments have been made in the “Amendments to the Specification” section dated May 03, 2021. 
In paragraph 2 of the “Amendments to the Specification” section dated May 03, 2021, for the amended paragraph [0050], Examiner is unable to find the deleted sentence for [0050], line 7 to page 12, line 2, “… receiver 472, respectively. The signals may include signaling information in accordance with the air interface standard of the applicable BLE standard, cellular system of …, that may be part of the network. Applicant has appeared to have deleted this sentence and amended to read “… receiver 472, respectively. Cellular 
In the context of 35 U.S.C. § 101, Applicant submits that the judicial exception is integrated into a practical application in light of Example 37 of the Subject Matter Eligibility Examples: Abstract Ideas published by the USPTO in January 2019. Example 37 - Relocation of Icons on a Graphical User Interface recites a method of rearranging icons on a graphical user interface (GUI) based on a specific criteria such as amount of use. Applicant further submits that similar to the representative claim 1 in Example 37, the pending claims allow for a user to split resource transfer data between a user and multiple other users via a display, which provides a significant improvement over prior resource distribution splitting systems.
Examiner has considered this argument and is not persuaded. Applicant is referred to the instant rejection under 35 U.S.C. § 101. Examiner also argues that other than reciting “a memory device,” “a communication device,” “a processing device,” and “a graphical interface,” nothing in the claim elements preclude the steps from being directed to the abstract idea of “splitting a financial obligation or bill between a user and multiple other authorized users via a display,” which is grouped under “organizing human activity … commercial interactions, including sales activities or behaviors and business relations.” The mere nominal recitation of “a memory device,” “a communication device,” and “a processing device,” does not take the claim limitations out of the “organizing human activity … commercial interactions, including sales activities or behaviors and business relations” judicial exception. Thus, the claim recites a judicial exception of “organizing human activity … commercial interactions, including sales activities or behaviors and business relations.”
Additionally, Examiner is unable to find in the claimed subject matter or in the specification where it is described in a specific way (use of particular rules, an algorithm, or the like) in which the user splits the resource transfer data between a user and multiple other users via a display, rather than merely claiming the idea of a solution or outcome, such as the ability to split resource transfer data between a user and multiple other users via a display, and thus is directed to an abstract idea. The rationale given for why claim 1 of Example 37 is integrated into a practical application is that claim as a whole integrates the mental process, the recited judicial exception, into a practical application, and that specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Therefore, Examiner is not persuaded that similar to the representative claim 1 in Example 37, the pending claims allow for a user to split resource transfer data between a user and multiple other users via a display, which provides a significant improvement over prior resource distribution splitting systems.
In the context of 35 U.S.C. § 101, Applicant submits that the judicial exception is integrated into a practical application in light of Example 42 of the Subject Matter Eligibility Examples: Abstract Ideas published by the USPTO in January 2019. Example 42 - Method for Transmission of Notifications When Medical Records are Updated recites a method claim for providing remote access to users over a network so any one of the users can update information about a patient's condition in the collection of medical records in real time, converting and storing the updated information in a standardized format, and automatically generating a message containing the updated information to all the users over the computer network. Applicant further submits similar to Example 42, the pending claims allow a user to split a resource distribution between multiple users and display the additional elements via a message to all users. Even if the individual steps may be considered as mere pre or post-solution activity, the claim as a whole is directed to a particular improvement in the resource distribution splitting space. As such, the pending claims integrate a judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Therefore, the pending claims as a whole are integrated into a practical application, and are not "directed to" a judicial exception and is thus patent eligible.
Examiner has considered this argument and is not persuaded. Applicant is referred to the instant rejection under 35 U.S.C. § 101. Examiner also argues that the claims as a whole recite a system of “organizing human activity … commercial interactions, including sales activities or behaviors and business relations.” The claimed invention is a system that allows “splitting a financial obligation or a bill between a user and multiple other authorized users via a display,” which is directed to the judicial exception of “organizing human activity … commercial interactions, including sales activities or behaviors and business relations” and is an abstract idea. 
Additionally, Examiner argues that the claims recite a combination of additional elements including, receive resource transfer data from a third party resources transfer system, …; display, …, the resource transfer data to a user; allow the user to modify the resource transfer data from the third party … providing capability to split a total resource transfer data into one or more portions between the user and additional authorized users; receive resource transfer input from the user including the split of the total resource transfer data; reallocate the split and aggregate the resource transfer data to the user and the additional authorized users; coordinate the resource transfer data and the resource transfer data into a total resource allocation … comprises an addition of the split of the total resource transfer data equaling the total resource transfer data provided between the user and the additional authorized users; prompt a communicable linkage … receives authentication credentials from the user device …; and transmit a processed total resource allocation to the third party resource transfer system from the user and the additional authorized users to equal the total resource allocation. The rationale given for why claim 1 of Example 42 is integrated into a practical application is that the claim as a whole integrates the method of organizing human activity into a practical application, and that specifically, the additional elements recite a specific improvement over prior art systems. Therefore, Examiner is not persuaded that similar to the representative claim 1 in Example 42, the pending claims allow for a user to split resource transfer data between a user and multiple other users via a display, which provides a significant improvement over prior resource distribution splitting systems. Therefore, Examiner argues that Claims 1-20 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. 101.
In the context of 35 U.S.C. § 103, Applicant argues that Wheeler and Condon, singularly or in combination with the other cited references, does not teach or suggest the above-presented features of independent claims 1, 11, and 16. Applicant continues to argue specifically, Wheeler and Condon, singularly or in combination do not teach or suggest the following recitation of the independent claims: (1) reallocating the split and aggregate the resource transfer data to the user and the additional authorized users; … First, the independent claims, as amended, recite reallocating the split and aggregate the resource transfer data to the user and the additional authorized users. At no point does the cited portions of Condon and Scott teach or suggest allowing a reallocation and aggregation of resource transfer data across a user and additional authorized users. Wheeler generally teaches of a proxy that presents potential payees to a user mobile device. In this way, Wheeler identifies nearby individuals/friends and presents them to the user. The invention, on the other hand does not require this proxy. The invention, on the other hand reallocates and spits a resource transfer between the user and authorized users, not the user and other individuals within a proxy.
As US Patent No. 10679207 B1 to Huffines is being applied to the newly amended subject matter (See 35 U.S.C. 103 Analysis below) for Claims 1, 11, and 16, Examiner finds the applicant arguments moot, and therefore, Claims 1, 11, and 16 are not patentable. Claims 1, 11, and 16 stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable in view of Huffines, with FIG 5 and FIG 8, and [Column 5, lines 24-33], [Column 6, lines 5-14] and [Column 6, lines 35-42] now applying to the newly amended sections for Claims 1, 11, and 16.
In the context of 35 U.S.C. § 103, Applicant argues that Wheeler and Condon, singularly or in combination with the other cited references, does not teach or suggest the above-presented features of independent claims 1, 11, and 16. Applicant continues to argue specifically, Wheeler and Condon, singularly or in combination do not teach or suggest the following recitation of the independent claims: … and (2) coordinating the resource transfer input and the resource transfer data into a total resource allocation to multiple resource distribution account, one resource distribution account associated with each of the user and additional authorized users, wherein the total resource allocation comprises an addition of the split of the total resource transfer data equaling the total resource transfer data provided between the user and the additional authorized users … Second, with respect to the claim recitation of coordinating the resource transfer input and the resource transfer data into a total resource allocation to multiple resource distribution account, one resource distribution account associated with each of the user and additional authorized users, wherein the total resource allocation comprises an addition of the split of the total resource transfer data equaling the total resource transfer data provided between the user and the additional authorized users, the Office cites Wheeler at Paragraph [0029] as teaching this recitation. The cited portions of Wheeler teach of a proxy that presents potential payees to a user mobile device. If an individual is located near to the user, the list of proximate potential payees is updated to include the new individual. However, at no point does the invention require authorized users to be in proximity of the user. The invention, on the other hand coordinates resource transfer input to multiple resource distribution accounts for users and authorized users (irrespective of geographic location) to split the resource transfer.
As US Patent No. 10679207 B1 to Huffines is being applied to the newly amended subject matter (See 35 U.S.C. 103 Analysis below) for Claims 1, 11, and 16, Examiner finds the applicant arguments moot, and therefore, Claims 1, 11, and 16 are not patentable. Claims 1, 11, and 16 stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable in view of Huffines, with FIG 8, FIG 12, and FIG 13, and [Column 6, lines 56-67] now applying to the newly amended sections for Claims 1, 11, and 16.
As Claim 1, and similarly Claims 11 and 16, stand rejected under 35 U.S.C. §103, Claims 2-10, which depend from Claim 1, stand rejected under 35 U.S.C. §103; Claims 12-15, which depend from Claim 11, stand rejected under 35 U.S.C. §103; and Claims 17-20, which depend from Claim 16, stand rejected under 35 U.S.C. §103.

Claim Interpretation
Regarding Claim 6, Examiner notes that the following limitations: “… a total resource allocation to apply to a resource distribution allocation for user payment to complete a transaction …” is an intended use of “a total resource allocation”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claims 7, 15, and 20, Examiner notes that the following limitations: “… the portion of the resource transfer data is applied to a user payment method to complete a transaction …” is an intended use of “the portion of the resource transfer data”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claim 10, Examiner notes that the following limitation: “… the third party resource transfer system to ensure correct total resource allocation to the third party …”; is an intended use of “the third party resource transfer system”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C)

Claim Objections














Claim 1 is objected to because of the following informalities:
Line 19, recites “… multiple resource distribution account, ...” should read “… multiple resource distribution accounts, …”
Claim 11 is objected to because of the following informalities:
Page 8 of 17, line 3, recites “… multiple resource distribution account, ...” should read “… multiple resource distribution accounts, …”
Claim 16 is objected to because of the following informalities:
Line 20, recites “… multiple resource distribution account, ...” should read “… multiple resource distribution accounts, …”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 1 is directed to a “system for paperless and cardless third party resource transfer processing.”
Claim 1 is directed to the abstract idea of “splitting a financial obligation or bill between a user and multiple other authorized users via a display” which is grouped under “Certain Methods of Organizing Human Activity of commercial interactions, including sales activities or behaviors and business relations” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receive resource transfer data from a third party resources transfer system, …; display, …, the resource transfer data to a user; allow the user to modify the resource transfer data from the third party … providing capability to split a total resource transfer data into one or more portions between the user and additional authorized users; receive resource transfer input from the user including the split of the total resource transfer data; reallocate the split and aggregate the resource transfer data to the user and the additional authorized users; coordinate the resource transfer data and the resource transfer data into a total resource allocation … comprises an addition of the split of the total resource transfer data equaling the total resource transfer data provided between the user and the additional authorized users; prompt a communicable linkage … receives authentication credentials from the user device …; and transmit a processed total resource allocation to the third party resource transfer system from the user and the additional authorized users to equal the total resource allocation.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a memory device,” “a communication device,” “a processing device,” and “a graphical interface,” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “splitting a financial obligation or bill between a user and multiple other authorized users via a display.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “splitting a financial obligation or bill between a user and multiple other authorized users via a display” using computer technology (e.g., “a processing device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Hence, Claim 1 is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12, 14, and 16-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Lack of Support
Claim 1, line 6, recites “…the processing device is configured to execute …” However, the specification does not provide details on what the limitation, “configured to”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “configured to” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claims 2 and 3, line 1, recite “…comprising performing processing …" However, the specification does not provide details on what the limitation, “comprising performing processing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “comprising performing processing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)). Examiner recommends using proper Beauregard language in reciting the preamble for the computer program product of claim 1 to clearly overcome this rejection, and then recite “... comprising the processing device to perform processing ...”
Claim 4, line 1, recite “…comprising performing integrating …" However, the specification does not provide details on what the limitation, “comprising performing integrating”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “comprising performing integrating” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)). Examiner recommends using proper Beauregard language in reciting the preamble for the computer program product of claim 1 to clearly overcome this rejection, and then recite “... comprising the processing device to integrate the third party ...”
Claims 12 and 13, lines 1-2, recite “… an executable portion configured for performing processing …" However, the specification does not provide details on what the limitation, “configured for”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “configured for” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)). Examiner recommends using proper Beauregard language in reciting the preamble for the computer program product of claim 11 to clearly overcome this rejection, and then recite “... comprising the processing device to perform processing ...”
Claim 14, lines 1-2, recites “… receiving resource transfer data …” However, the specification does not provide details on what the limitation, “receiving”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “receiving” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)). Examiner recommends using proper Beauregard language in reciting the preamble for the computer program product of claim 11 to clearly overcome this rejection, and then recite “... wherein the processing device is to receive resource transfer data ...”
Claim 16, line 5, recites “configured computer program instruction code …” However, the specification does not provide details on what the limitation, “configured”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “configured” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claims 17 and 18, lines 1-2, recites “… performing processing …” However, the specification does not provide details on what the limitation, “performing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “performing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 18, line 4, recites “updating product inventory …” However, the specification does not provide details on what the limitation, “updating”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “updating” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 19, lines 1-2, recites “…receiving resource transfer data …” However, the specification does not provide details on what the limitation, “receiving”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “receiving” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))


The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Antecedent Basis
Claims 3, 13 and 18 recite "... total resource transfer data …" There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 10, 14, and 19 recite "... resource transfer data …" There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 6, 7, 14, 15, 19, and 20 recite "... resource transfer input …" There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 14, and 19 recite "... a third party resource transfer system …" Examiner is unclear as if this is a different third party resource transfer system as recited in claim 1 or is it the same third party resource transfer system. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites "... a user device …" Examiner is unclear as if this is a different user device as recited in claim 1 or is it the same user device. There is insufficient antecedent basis for this limitation in the claim.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP 2173.05(e).
Unclear Scope
Claims 1, 11, and 16 recite “… one or more portions …” The claim is unclear because “portions” is not clearly defined. Therefore, the scope of what is “… one or more portions …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 1, 11, and 16 recite “… providing capability to split a total resource transfer data …” The claim is unclear because “providing capability” is not clearly defined. Therefore, the scope of what is “… providing capability to split a total resource transfer data …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 7, 15, and 20 recite “…portion of the resource transfer data …” The claim is unclear because “portion” is not clearly defined. Therefore, the scope of what is “…portion of the resource transfer data …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 7, 15, and 20 recite “… with other portions …” The claim is unclear because “portions” is not clearly defined. Therefore, the scope of what is “… with other portions …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 11 recites “… the computer-readable program code portions thereon with executable portions comprising:” The claim is unclear because “executable portions” is not clearly defined. Therefore, the scope of what is “… the computer-readable program code portions thereon with executable portions comprising:” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Examiner recommends using proper Beauregard language in reciting the preamble for the computer program product of claim 11 to clearly overcome this rejection.
Claims 3, 13, and 18 recite “… to track and total resource transfer data and modify current inventory status, …” The claim is unclear because “total resource transfer” is not clearly defined, and  Examiner is unclear if “total” is being used as a verb “to track and to total …” or as an adjective to describe “resource transfer data.” Therefore, the scope of what is “… to track and total resource transfer data and modify current inventory status, …”  is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.



















































Claim 1-2, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U. S. Patent Application Publication No. 20180374076 A1), herein referred to as Wheeler, and in view of Huffines et al (U. S. Patent No. 10679207 B1), herein referred to as Huffines.

Claims 1, 11, and 16
Wheeler discloses a system for paperless and cardless third party resource transfer processing, the system comprising: a memory device with computer-readable program code stored thereon; 
(See Wheeler, [0015])

a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to:
(See Wheeler, [0010])

display, on a graphical interface, the resource transfer data to a user;
(See Wheeler, [0040])

allow the user to modify the resource transfer data from the third party via the graphical interface including providing capability to split a total resource transfer data into one or more portions between the user and additional authorized users;
(See Wheeler, [0025], [0028]-[0029])
receive resource transfer input from the user including the split of the total resource transfer data;
(See Wheeler, [0013] and [0028])

prompt a communicable linkage with a user device associated with the user and the authorized users, wherein the communicable linkage receives authentication credentials from the user device and a device associated with the authorized users; and
(See Wheeler, [0012]-[0013] and [0080])

transmit a processed total resource allocation to the third party resource transfer 
system from the user and the additional authorized users to equal the total resource allocation.
(See Wheeler, [0012])

a computer program product for paperless and cardless third party resource transfer processing, the computer program product comprising at least one non-transitory computer- readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions thereon with executable portions   comprising: 
(See Wheeler, [0010])

a computer-implemented method for paperless and cardless third party resource transfer processing, the method comprising: providing a computing system comprising a computer processing device and a non--transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations:
(See Wheeler, [0010])

Wheeler does not teach, however, Huffines teaches a communication device;
(See Huffines, FIG 19 and [Column 10, lines 9-13])

receive resource transfer data from a third party resource transfer system, wherein the resource transfer data comprises resource requirements for completion by the user;
(See Huffines, [Column 6, lines 21-29])

reallocating the split and aggregate the resource transfer data to the user and the additional authorized users;						
(See Huffines, FIG 5 and FIG 8, and [Column 5, lines 24-33], [Column 6, lines 5-14] and [Column 6, lines 35-42])

coordinate the resource transfer input and the resource transfer data into a total resource allocation to multiple resource distribution account, one resource distribution account associated with each of the user and additional authorized users, wherein the total resource allocation comprises an addition of the split of the total resource transfer data equaling the total resource transfer data provided between the user and the additional authorized users;
(See Huffines, FIG 8, FIG 12, and FIG 13, and [Column 6, lines 56-67])
Huffines teaches bill splitting and account delegation for NFC. It would have been obvious to one of ordinary skill in the art to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide new techniques to allow payments using instruments or devices readily available in a modernized society, such as a “smart phone” or other mobile computing device. There is a need for an NFC device to be capable of splitting the bill and allowing one or more users on their NFC devices to apply gift cards, coupons, promotions, tips or other modifications to the amount due, and to allow available NFC systems to accept mixed payments, such as person A pays in cash and person B pays using NFC.  

Claims 2, 12, and 17
Wheeler and Huffines disclose the limitations of Claim 1. 
Wheeler does not teach, however, Huffines teaches the system of claim 1, further comprising performing processing on the third party to conduct one or more transactions across the exchange via a cardless resource transfer, wherein the cardless resource transfer occurs via a communicable link between the third party resource transfer system and the user device.
(See Huffines, FIG 19 and FIG 20, and [Column 9, lines 44-55] and [Column 10, lines 9-13])
Huffines teaches bill splitting and account delegation for NFC. It would have been obvious to one of ordinary skill in the art to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide new techniques to allow payments using instruments or devices readily available in a modernized society, such as a “smart phone” or other mobile computing device. There is a need for an NFC device to be capable of splitting the bill and allowing one or more users on their NFC devices to apply gift cards, coupons, promotions, tips or other modifications to the amount due, and to allow available NFC systems to accept mixed payments, such as person A pays in cash and person B pays using NFC.

Claims 3-4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U. S. Patent Application Publication No. 20180374076 A1), herein referred to as Wheeler, in view of Huffines et al (U. S. Patent No. 10679207 B1), herein referred to as Huffines, and in further view of Pitroda et al (U. S. Patent Application Publication No. 20070198432 A1), herein referred to as Pitroda.

Claims 3, 13, and 18
Wheeler and Huffines disclose the limitations of Claim 1. 
Wheeler and Huffines do not teach, however, Pitroda teaches the system of claim 1, further comprising performing processing on the third party resource transfer system to track and total resource transfer data and modify current inventory status, wherein modifying the current inventory status comprises updating product inventory based on the processing.
(See Pitroda, [0428]-[0429])
Pitroda teaches transactional services. It would have been obvious to one of ordinary skill in the art to include transactional services, as in Pitroda, and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to securely enable a wide variety of electronic transactions using mobile devices such as requesting an inventory status report and transmitting the inventory status report to ensure real-time availability of products in inventory to provide a user friendly and excellent customer service experience for the user. 

Claim 4
Wheeler and Huffines disclose the limitations of Claim 1. 
Wheeler and Huffines do not teach, however, Pitroda teaches the system of claim 1, further comprising integrating the third party resource transfer system with the third party accounting and payroll, wherein additional resources added by the user for transfer to individuals associated with the third party will automatically be taxed and integrated into the individual's pay.
(See Pitroda, [0407]-[0408])
Pitroda teaches transactional services. It would have been obvious to one of ordinary skill in the art to include transactional services, as in Pitroda, and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to securely enable a wide variety of electronic transactions using mobile devices so as to provide a real-time detailed listing of all charges, taxes, and service fees for a grand total in the transaction. The user is then informed of the complete payment required to satisfy payment of the transaction which can be made in real-time as well. 

Claims 5-10, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U. S. Patent Application Publication No. 20180374076 A1), herein referred to as Wheeler, in view of Huffines et al (U. S. Patent No. 10679207 B1), herein referred to as Huffines, and in further view of Scott et al (U. S. Patent Application Publication No. 20170017958 A1), herein referred to as Scott.

Claims 5, 14, and 19
Wheeler and Huffines disclose the limitations of Claim 1. 
Wheeler and Huffines do not teach, however, Scott teaches the system of claim 1, wherein receiving resource transfer data from  a third  party resource transfer system further comprises  an  itemized  graphical  display  of  resource requirements for completion and selection of resource transfer input by the user associated with user purchases.
(See Scott, [0216])
Scott teaches secure processing of electronic payments. It would have been obvious to one of ordinary skill in the art to include secure processing of electronic payments, as in Scott, and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to graphically display itemized user purchases so that the invention would have a means by which to have the user interface employ certain input and output devices to input data received from a user or output to a user such as an itemized display of user purchases. 

Claim 6
Wheeler and Huffines do not teach, however, Scott teaches the system of claim 1, wherein resource transfer input comprises an additional resource amount above the resource transfer data that creates a total resource allocation to apply to a resource distribution allocation for user payment to complete a transaction to the third party resource transfer system.
(See Scott, [0203])
Scott teaches secure processing of electronic payments. It would have been obvious to one of ordinary skill in the art to include secure processing of electronic payments, as in Scott, and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to create a total resource allocation so that the invention would have a means by which to be able to create a total resource allocation of a purchase with a full or partial description, along with item, subtotal, and/or total purchase prices for display. 

Claims 7, 15, and 20
Wheeler and Huffines disclose the limitations of Claim 1. 
Wheeler and Huffines do not teach, however, Scott teaches the system of claim 1, wherein resource transfer input further comprises an additional resource amount comprising a portion of the resource transfer data that in combination with other portions creates a total resource allocation, wherein the portion of the resource transfer data is applied to a user payment method to complete a transaction to the third party resource transfer system.
(See Scott, [0185])
Scott teaches secure processing of electronic payments. It would have been obvious to one of ordinary skill in the art to include secure processing of electronic payments, as in Scott, and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to make payment for a total resource allocation so that the invention would have a means to enable the use of multiple payment accounts to fund purchases and other electronic transactions securely and efficiently. 

Claim 8
Wheeler and Huffines disclose the limitations of Claim 1. 
Wheeler and Huffines do not teach, however, Scott teaches the system of claim 1, wherein authentication credentials comprise wireless communication between the third party resource transfer system and a user device associated with the user via a communicable link.
(See Scott, [0042])
Scott teaches secure processing of electronic payments. It would have been obvious to one of ordinary skill in the art to include secure processing of electronic payments, as in Scott, and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to communicate authentication credentials so that the invention would have a means by which mobile payment transactions can be processed to ensure proper access to the account by requiring authentication through inputting a PIN or identifying biometric to complete the payment process in a secure manner. 

Claim 9
Wheeler and Huffines disclose the limitations of Claim 1. 
Wheeler and Huffines do not teach, however, Scott teaches the system of claim 1, wherein the communicable link further comprises wirelessly transmitting a notification for verification of resource distribution account to the user device.
(See Scott, [0301])
Scott teaches secure processing of electronic payments. It would have been obvious to one of ordinary skill in the art to include secure processing of electronic payments, as in Scott, and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to transmit a notification for verification of resource distribution so that the invention would have a means by which notification for verification of resource distribution has been completed successfully, correctly utilizing the identified payment method, and securely. 


Claim 10
Wheeler and Huffines disclose the limitations of Claim 1. 
Wheeler and Huffines do not teach, however, Scott teaches the system of claim 1, wherein the resource transfer input and resource transfer data are totaled and cross-referenced via the third party resource transfer system to ensure correct total resource allocation to the third party resource transfer system.
(See Scott, [0321])
Scott teaches secure processing of electronic payments. It would have been obvious to one of ordinary skill in the art to include secure processing of electronic payments, as in Scott, and to include bill splitting and account delegation for NFC, as in Huffines, to improve and/or enhance the technology for proximity based interactions via mobile devices, as in Wheeler, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to confirm correctness of resource transfer data so that the invention would have a means by which to confirm for the user that the resource transfer data has been correctly transferred to meet and satisfy the user expectations for the resource transfer. 


Conclusion













































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chauhan (U. S. Patent Application Publication No. 20160148219 A1) – Systems and Methods for Providing Consumer Networks Based On Transaction Data for Consumers
Chauhan recites systems and methods directed toward providing a consumer network, and links between consumers in the network, based on transaction data for consumers. The system generally includes a memory having a data structure of consumers and transaction data associated with the consumers, and a processor coupled to the memory. The processor is configured to execute instructions, stored in the memory, to cause the processor to access transaction data from the data structure for a group of consumers, link consumers in the group based on the transaction data for the consumers, and associate the linked consumers within a consumer network. Each linked consumer in the consumer network is able to view one or more products purchased by at least another linked consumer in the consumer network. Chauhan was not used as prior art as the cited references better taught the claimed subject matter. 






















































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698